MADDOX, Justice.
This is a contract action in which Jimmy Glass sued the defendants, Gordon Beckett and Kay Beckett, claiming that he was entitled to a real estate commission. The case was tried by the court without a jury, and the trial judge found the issues in favor of the plaintiff. The defendants appeal.
We have reviewed the record and we find that the court’s findings of fact are supported by the record. The judgment of the trial court is due to be affirmed. Arzonico v. Wells, 589 So.2d 152 (Ala.1991), Bell v. Williams, 579 So.2d 616 (Ala.1991), and Foote v. Moore, 342 So.2d 906 (Ala.1977).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.